1. It is not a denial to a defendant of his constitutional right to the benefit of counsel that when his case was called for trial no counsel was appointed to represent him, when it also appears that the defendant *Page 316 
had many times before been tried in the same court, and, without making any request for counsel or claiming any inability to employ counsel, he announced ready for trial and stated he wished to be tried before the judge without a jury. Such conduct is not a denial of the benefit of counsel.  Gatlin v. State, 17 Ga. App. 406 (87 S.E. 151).
2. This trial being in the criminal court of Fulton County, and no jury having been requested, but a trial requested before the judge without a jury, there was no denial of the right of trial by jury.
3. The evidence supported the verdict, and the superior court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
     DECIDED SEPTEMBER 9, 1939. REHEARING DENIED DECEMBER 14, 1939.